Citation Nr: 0504399	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-22 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

This matter was previously remanded to the RO in June 2002 
and August 2003 for additional development.  However, all 
previously requested development has not yet been 
accomplished and the case must be remanded again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has repeatedly indicated that he received 
treatment for his back condition at the outpatient clinic on 
Ryerson Street in Brooklyn, New York, prior to its closure.  
Though numerous requests were made to obtain these records, 
there was no response indicating whether or not these records 
exist.  In the August 2003 remand, the Board requested that 
the RO take the appropriate measures to obtain any 
outstanding records from the Ryerson Street outpatient 
clinic.  This has not been accomplished.  The RO must take 
the necessary steps to obtain any available records from the 
former VA outpatient clinic on Ryerson Street in New York for 
the period of 1971 to 1981.  

In addition, it is noted that an April 2004 VA examination 
report indicated that the veteran's back condition was "at 
least as likely as not not related" to the back condition 
treated in service.  This is not the correct standard.  The 
examiner must indicate either that it is more likely than not 
that the current back condition is not related to service, 
or, that it is at least as likely as not that the current 
back condition is related to service.  



Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain any available treatment 
records from the former VA outpatient 
clinic on Ryerson Street in New York for 
the period of 1971 to 1981. This must 
include a search of the archived 
(retired) records.  If the veteran 
identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims files, those records must 
also be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA orthopedic examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is asked to opine whether it is more 
likely than not that the current back 
condition is not related to service, or, 
whether it is at least as likely as not 
that the current back condition is 
related to service.  The examiner must 
provide a clear explanation for each 
finding and opinion.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted, the veteran 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




